1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10

11   Filip Novac; Iudita Novac;         No.   2:18-cv-02232-JAM-KJN
     A.N., a minor by and through
12   his guardian ad litem; et
     al.,
13                                      ORDER GRANTING DEFENDANTS’
                    Plaintiffs,         MOTION TO DISMISS
14
          v.
15
     County of Sacramento, a
16   public entity; et al.,
17                  Defendants.
18

19        On August 15, 2018 Plaintiffs filed a twelve-count

20   complaint against the County of Sacramento and four social

21   workers for the Sacramento Department of Health & Human Services

22   (“DHHS”)—Chandra Stewart, Catherine Bryant, Sonya Howell, and

23   Tong Vang (collectively “Social Worker Defendants”).    Compl., ECF

24   No. 1.    Plaintiffs amended their complaint after Defendants filed

25   a motion to dismiss in March 2019.    See Mot. to Dismiss, ECF No.

26   19; First Am. Compl. (“FAC”), ECF No. 20.    Other than joining an

27   additional Plaintiff in the suit, Plaintiffs’ First Amended

28   Complaint is substantively identical to their original complaint.
                                       1
1    See generally FAC.    Accordingly, Defendants filed another motion

2    to dismiss which Plaintiffs perfunctorily oppose.     Mot. to

3    Dismiss (“Mot.”), ECF No. 22, and Opposition to Motion to Dismiss

4    (Opp’n), ECF No. 23.1

5          For the reasons discussed below, the Court GRANTS

6    Defendants’ motion.     The Court DISMISSES the following claims

7    WITH PREJUDICE:

8          1.   All Section 1983 claims that accrued before August 15,

9    2016;

10         2.   All Article I, section 13 claims;

11         3.   All common law tort claims against the County; and

12         4.   Section 1983 claims against the Social Worker

13   Defendants that challenge quasi-prosecutorial conduct.

14         The Court DISMISSES the following claims WITHOUT PREJUDICE:

15         1.   Section 1983 claim against the County;

16         2.   All Unruh Civil Rights Act claims;

17         3.   All Bane Act claims;

18         4.   Section 1983 claims against the Social Worker

19   Defendants that do not challenge quasi-prosecutorial conduct; and

20         5.   All common law tort claims against the Social Worker
21   Defendants.

22         The Court DENIES Defendants’ motion for a more definite

23   statement as MOOT.

24   ///

25   ///

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for May 21, 2019.
                                      2
1                           I.   FACTUAL ALLEGATIONS

2          Plaintiffs allege Defendants violated federal and state laws

3    when Sacramento DHHS investigated a complaint against Plaintiff

4    Filip Novac, initiated dependency proceedings, and took custody

5    of the Novac children.      See generally FAC.    At the heart of

6    Plaintiffs’ complaint lie allegations that from “January 2016

7    through present,” Defendants:

8          •   Conducted “warrantless searches, seizures, detentions

9              and interrogations” (FAC ¶ 17);

10         •   “Demand[ed] that Plaintiffs sign a ‘Safety Plan’ to

11             finagle and deceptively break apart the Novac family”

12             (FAC ¶ 17);

13         •   Threatened the Novac children (FAC ¶ 26);

14         •   Deprived Plaintiffs of a fair detention hearing (FAC

15             ¶ 44);

16         •   “Restrained the Novac children by means of physical

17             force and confined them in the foster care system” (FAC

18             ¶ 68); and

19         •   Used “threats, intimidation, deception, fraud, and

20             coercion” to interfere with Plaintiffs’ rights under
21             federal and state law (FAC. ¶ 43).

22         Plaintiffs also allege that the County of Sacramento’s

23   “policies, procedures, customs, and/or practices” were “the

24   moving force” behind this conduct.      FAC ¶ 38.   Plaintiffs fail to

25   identify any specific incidents or policies in support of these

26   allegations.
27   ///

28   ///
                                         3
1                                 II.   OPINION

2        A.      Legal Standard

3        Federal Rule of Civil Procedure 8(a)(2) requires a “short

4    and plain statement of the claim showing that the pleader is

5    entitled to relief.”      A court will dismiss a suit if the

6    plaintiff fails to “state a claim upon which relief can be

7    granted.”     Fed. R. Civ. Proc. 12(b)(6).    To defeat a Rule

8    12(b)(6) motion to dismiss, a plaintiff must “plead[] factual

9    content that allows the court to draw the reasonable inference

10   that the defendant is liable for the misconduct alleged.”

11   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).       At this stage, the

12   Court “must accept as true all of the allegations contained in a

13   complaint.”      Id.   But it need not “accept as true a legal

14   conclusion couched as a factual allegation.”       Id.

15       B.      Analysis

16               1.    Statute of Limitations

17                     a.    Section 1983 Claims

18       In California, the statute of limitations for Section 1983

19   claims is two years from the time “the plaintiff knows or has

20   reason to know of the injury which is the basis of the action.”
21   Maldonado v. Harris, 370 F.3d 945, 954-55 (9th Cir. 2004).        The

22   statute of limitations runs separately for “each discrete act”

23   challenged.      RK Ventures, Inc. v. City of Seattle, 307 F.3d

24   1045, 1061 (9th Cir. 2002) (citing Nat’l R.R. Passenger Corp. v.

25   Morgan, 536 U.S. 101, 113 (2002)).

26       Defendants correctly argue that Plaintiffs do not allege
27   when any of their injuries occurred; only that their rights were

28   violated during an “ongoing course of conduct continuing January
                                          4
1    2016 through present.”   Mot. at 3 (quoting FAC ¶ 16).      But the

2    continuing violations doctrine—a doctrine that extends the

3    limitation period for otherwise untimely claims when the conduct

4    challenged is sufficiently linked to misconduct that occurred

5    within the limitation period—does not apply when the plaintiff

6    challenges a “discrete act.”    Tarabochia v. Adkins, 766 F.3d

7    1115, 1129 n.13 (9th Cir. 2014).       Plaintiffs do not refute this

8    or clarify the timeline of their allegations.       See generally

9    Opp’n.

10       Plaintiffs filed their original complaint on August 15,

11   2018.    Accordingly, any of their Section 1983 claims that are

12   predicated on “discrete acts” (i.e., searches, seizures,

13   interrogations) that occurred before August 15, 2016 are barred

14   by the statute of limitations and DISMISSED WITH PREJUDICE.

15                    b.   State Law Claims

16       Defendants do not argue that any of Plaintiffs’ state law

17   claims are barred by the statute of limitations.       And the Court

18   may not address statute-of-limitations issues sua sponte without

19   giving Plaintiffs a chance to address them.       See Levald, Inc. v.

20   City of Palm Desert, 998 F.2d 680, 686-87 (9th Cir. 1993).       If
21   Plaintiffs amend their complaint, they must sufficiently allege

22   compliance with the relevant statute of limitations.

23              2.    County of Sacramento

24                    a.   Municipal Liability

25       Plaintiffs fail to state a Section 1983 claim against the

26   County of Sacramento.    As Defendants argue, to state a claim for
27   municipal liability under Section 1983, a plaintiff must allege

28   facts showing (1) a constitutional deprivation; (2) the entity
                                        5
1    had a custom, policy, or practice; (3) the custom, policy, or

2    practice amounts to deliberate indifference to the plaintiff’s

3    constitutional rights; and (4) the custom, policy or practice is

4    the moving force behind the constitutional violation.     Mot. at 7

5    (citing Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691

6    (1978); Anderson v. Warner, 651 F.3d 1063, 1070 (9th Cir.

7    2006)).

8          Plaintiffs’ claim municipal liability based on the County’s

9    unconstitutional policies as well as its constitutionally-

10   deficient training and supervision of its employees.      FAC ¶ 37-

11   41.   But as Defendants contend, the complaint merely provides a

12   laundry list of alleged wrongdoings with the word “policy”

13   tacked on to each one.   See Mot. at 7.   Plaintiffs’ four-

14   paragraph opposition fails to meaningfully engage with this

15   argument, taking greater issue with the federal pleading

16   standard than Defendants’ characterization of their complaint.

17   See Opp’n at 2-3.    Plaintiffs lament, “Defendants here are 99%

18   attempting to try the case on technicalities of pleadings rather

19   than on the merits.”   Id. at 3.   The Court disagrees.

20   Defendants’ motion to dismiss holds Plaintiffs to no higher
21   standard than is required by Rule 12(b)(6).    Finding nothing

22   more than “legal conclusion[s] couched as [] factual

23   allegation[s],” Iqbal, 556 U.S. at 678, the Court DISMISSES

24   Plaintiffs’ claims of municipal liability WITHOUT PREJUDICE.

25                   b.   State Law Claims

26         Plaintiffs contend the County committed nine common law
27   torts, and violated Article I, section 13 of the California

28   Constitution, the Bane Act, and the Unruh Civil Rights Act.
                                        6
1    FAC ¶¶ 42-109.   Defendants argue these claims must be dismissed

2    for four reasons: (1) Plaintiffs failed to satisfy the

3    Government Tort Claims Act’s (“GTCA”) exhaustion requirement,

4    Mot. at 4; (2) Article I, section 13 of the California

5    Constitution does not create a private right of action, Mot. at

6    8-9; (3) Cal. Gov. Code § 815 bars common law claims against the

7    County “except as otherwise provided by statute,” Mot. at 10;

8    and (4) Plaintiffs’ allegations fall short of the Rule 12(b)(6)

9    pleading standard, Mot. at 9.   Although Plaintiffs did not

10   allege compliance with the GTCA’s exhaustion requirement in

11   their complaint, they attached a declaration to their opposition

12   maintaining as much.   See Opp’n at 5.    The Court must,

13   nevertheless, dismiss these claims.

14       As Defendants argue, this Court has repeatedly found that

15   Article I, section 13 of the California Constitution does not

16   confer a private right of action.     Mot. at 8-9 (citing Leon v.

17   Merced, No. 1:14-cv-01129-GEB-SAB, 2015 WL 135904 at *3; Cabral

18   v. Cnty of Glenn, 624 F. Supp. 2d 1184, 1196 (E.D. Cal. 2019)).

19   Plaintiffs neither contest this nor provide any reason for the

20   Court not to make the same finding here.     The Court DISMISSES
21   Plaintiffs’ Article I, section 13 claim against the County WITH

22   PREJUDICE.

23       Furthermore, the Court agrees with Defendants’ argument

24   that Plaintiffs’ common-law claims against the County are barred

25   by Cal. Gov. Code § 815.   That section provides:

26       Except as otherwise provided by statute[, a] public
         entity is not liable for an injury, whether such injury
27       arises out of an act or omission of the public entity or
         a public employee or any other person.
28
                                      7
1    Cal. Gov. Code § 815(a).   Plaintiffs do not identify a statutory

2    bases for the nine common law claims pled against the County.

3    Nor does the Court find one.   Accordingly, the Court DISMISSES

4    Plaintiffs’ IIED, assault, battery, false imprisonment, abuse of

5    process, invasion of privacy, declaratory relief, fraud, deceit,

6    false pretense, negligence, negligence per se, and negligent

7    hiring claims against the County WITH PREJUDICE.

8          Finally, Plaintiffs plead their Bane Act and Unruh Civil

9    Rights Act claims in the same conclusory fashion as their claim

10   for municipal liability.   See supra at 5-6, see also FAC ¶¶ 42-

11   50.   The Unruh Civil Rights Act prohibits discrimination by

12   “business establishments,” Cal. Civ. Code § 51, and the Bane Act

13   prohibits intentional violations of a person’s rights under

14   federal or state law.   Id. at § 52, see also Reese v. Cty. Of

15   Sacramento, 888 F.3d 1030, 1038, 39 (9th Cir. 2018).   Nearly

16   every relevant paragraph of Plaintiffs’ operative complaint

17   consists of conclusions that the County committed these

18   violations.   But to survive a Rule 12(b)(6) motion to dismiss,

19   the complaint must plead factual content that plausibly gives

20   rise to those conclusions.   Iqbal, 556 U.S. at 678-80.
21   Plaintiffs do not set out any factual content that would satisfy

22   the elements of either a Bane Act or Unruh Civil Rights Act

23   claim.   Because the Court cannot “unlock the doors of discovery

24   for a plaintiff armed with nothing more than conclusions,” id.

25   at 678-79, Plaintiffs’ Bane Act and Unruh Civil Rights Act

26   against the County are DISMISSED WITHOUT PREJUDICE.
27   ///

28   ///
                                      8
1              3.    Social Worker Defendants

2                    a.    Section 1983

3        Plaintiffs fail to present anything other than legal

4    conclusions in support of their Section 1983 claims against the

5    Social Worker Defendants.    The complaint states, “by []

6    interrogating Plaintiffs, detaining Plaintiffs, seizing and

7    removing the Novac children without lawful notice to Plaintiffs,

8    without Plaintiffs’ consent, without legal counsel, and outside

9    of parents’ immediate presence,” the Social Worker Defendants

10   violated Plaintiffs’ “clearly established” First, Fourth, and

11   Fourteenth Amendment rights.    FAC ¶¶ 26, 28.   Plaintiffs do not

12   supply the Court with factual allegations to satisfy the prima

13   facie elements for any of these claims.     For the reasons

14   detailed above, supra at 5-6, and as laid out in Defendants’

15   motion, Mot. at 5-7, the conclusory statements Plaintiffs offer

16   are not enough to state a claim under Rule 12(b)(6).

17       As Defendants argue, social workers enjoy absolute immunity

18   from Section 1983 suits for damages “when they make

19   discretionary, quasi-prosecutorial decisions to institute court

20   dependency proceedings to take custody away from parents” unless
21   Plaintiffs show they “fabricated evidence during an

22   investigation or made false statements in a dependency petition

23   affidavit.”    Id.   This is not, however, a blanket immunity for

24   any action taken by a social worker.     See Mabe v. San Bernandino

25   County, Dept. of Pub. Soc. Servs., 237 F.3d 1101, 1106 (9th Cir.

26   2001).   Rather, “the immunity to which a public official is
27   entitled depends not on the official’s title or agency, but on

28   the nature of the function that the person was performing when
                                          9
1    taking the actions that provoked the lawsuit.”    Id.   The vague

2    nature of Plaintiffs’ allegations leaves the Court unable to

3    discern the exact scope of the alleged misconduct.      But to the

4    extent Plaintiffs challenge actions related “to the signing and

5    filing [of] dependency and custody petitions,” the Court

6    DISMISSES their Section 1983 claims against the Social Worker

7    Defendants WITH PREJUDICE.   See Beltran v. Santa Clara County,

8    514 F.3d 906, 908 (9th Cir. 2008).     Otherwise, the Court

9    DISMISSES these claims WITHOUT PREJUDICE.

10                   b.   State Law Claims

11                        (i)   State Constitution

12       As discussed above, supra at 7, Article I section 13 of the

13   California Constitution does not confer a private right of

14   action.   See also Mot. at 8-9 (citing Leon v. Merced, No. 1:14-

15   cv-01129-GEB-SAB, 2015 WL 135904 at *3; Cabral v. Cnty of Glenn,

16   624 F. Supp. 2d 1184, 1196 (E.D. Cal. 2019)).    Accordingly, the

17   Court DISMISSES Plaintiffs’ Article I, section 13 claim against

18   the Social Worker Defendants WITH PREJUDICE.

19                        (ii) Remaining State Law Claims

20       Plaintiffs’ Unruh Civil Rights Act and Bane Act claims
21   against the Social Worker Defendants fail for the same reason

22   their Unruh Civil Rights Act and Bane Act claims against the

23   County did, supra at 8—Plaintiffs do not plead the factual

24   content needed to establish a prima facie case.    The Court

25   DISMISSES these claims WITHOUT PREJUDICE.

26       The common law tort claims against the Social Worker
27   Defendants, unlike the ones against the County, are not per se

28   barred under Cal. Gov. Code § 815.     Even so, they suffer the same
                                       10
1    fatal pleading flaws as all the other claims listed in the

2    complaint.    The Court Dismisses all of Plaintiffs’ common law

3    tort claims against the Social Worker Defendants WITHOUT

4    PREJUDICE.

5

6                               III.   ORDER

7        For the reasons detailed above, the Court GRANTS Defendants’

8    Motion to Dismiss and DENIES Defendants’ Motion for a More

9    Definite Statement as MOOT.    The Court DISMISSES the following

10   claims WITH PREJUDICE:

11       1.   All claims that accrued before August 15, 2016;

12       2.   Article I, section 13 claim against the County;

13       3.   Article I, section 13 claims against the Social Worker

14   Defendants;

15       4.   All common law tort claims against the County; and

16       5.   Section 1983 claims against the Social Worker

17   Defendants (to the extent Plaintiffs challenge quasi-

18   prosecutorial conduct).

19       The Court DISMISSES the following claims WITHOUT PREJUDICE:

20       1.   Section 1983 claim against the County;
21       2.   Section 1983 claims against the Social Worker

22   Defendants (to the extent Plaintiffs do not challenge quasi-

23   prosecutorial conduct);

24       3.   Unruh Civil Rights Act claim against the County;

25       4.   Unruh Civil Rights Act claims against the Social Worker

26   Defendants;
27       5.   Bane Act claim against the County;

28       6.   Bane Act claims against the Social Worker Defendants;
                                       11
1    and

2          7.   All common law tort claims against the Social Work

3    Defendants.

4          If Plaintiffs elect to amend their complaint with respect to

5    these claims, they shall file a Second Amended Complaint within

6    twenty (20) days of this Order. Defendants’ responsive pleading

7    is due twenty (20) days thereafter.

8          IT IS SO ORDERED.

9    Dated: July 8, 2019

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      12
